Case 3:19-cv-00513-BRM-TJB Document 1 Filed 01/15/19 Page 1 of 15 PageID: 1



                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY


 RICHARD VARGAS, and similarly
 situated individuals,

        Plaintiff,
                                                             COLLECTIVE AND
 vs.
                                                         CLASS ACTION COMPLAINT
 GUILIANO ENVIRONMENTAL, LLC,
                                                         Case No.:
 and all other affiliated Entities and/or Joint
 Employers, CHRISTOPHER GUILIANO,
                                                               Jury Trial Demanded
 individually, and ROBERT FISTER,
 individually,

        Defendants.


       Plaintiff, RICHARD VARGAS (“Vargas” or “Plaintiff”), on behalf of himself and all

others similarly situated (collectively “Plaintiffs”), by and through his attorneys, upon personal

knowledge as to himself and upon information and belief as to other matters, brings this Collective

Action Complaint against Defendants GUILIANO ENVIRONMENTAL, LLC, and all other

affiliated entities and/or joint employers, (collectively “Defendants” or “Guiliano”),

CHRISTOPHER GUILIANO, individually, and ROBERT FISTER, individually (collectively

“Guiliano Defendants”), and alleges as follows:

                                PRELIMINARY STATEMENT

       1.      This action is brought on behalf of Plaintiffs and a putative class of individuals who

worked as roofers, demolition laborers, and other construction-related trades, and snow removal

laborers, for GUILIANO and/or any other entities affiliated with, controlling, or controlled by

Guiliano Defendants, to recover statutory wage and overtime payments, payment for unpaid

supplemental benefits that Plaintiff and the members of the putative class were statutorily and




                                                  1
Case 3:19-cv-00513-BRM-TJB Document 1 Filed 01/15/19 Page 2 of 15 PageID: 2



contractually entitled to receive for work they performed on numerous privately financed projects

(hereinafter referred to as the “Private Projects”) and publicly financed projects (the “Public

Works Projects”) pursuant to contracts with various government entities (“Government Entities”).

The Government Entities include, but are not limited to, the following: Union County, New Jersey,

and Bergen County, New Jersey, as well as the State of New Jersey.

         2.   The Public Works Projects were undertaken and performed by the Guiliano

Defendants in accordance with the terms and conditions of certain “Public Works Contracts”

entered into with the Government Entities between January 2013 and the present.

                                      INTRODUCTION

    3.         Plaintiff brings this lawsuit seeking recovery against Defendants for Defendants’

violation of the Fair Labor Standards Act, as amended (the “FLSA” or the “Act”), 29 U.S.C. §201

et. seq., the New Jersey State Wage and Hour Law, N.J.S.A. 34:11-56a et seq. (“NJWHL”), and

the New Jersey State Prevailing Wage Act., N.J.S.A. 34:11-56.25 et seq. (“NJPWA”).

         4.    Plaintiff brings this lawsuit against Defendants as a collective and class action

on behalf of himself and all other persons similarly situated –non-exempt roofers and laborers–

who suffered damages as a result of Defendants’ violations of the FLSA pursuant to the collective

action provisions of 29 U.S.C. § 216(b), the New Jersey State Wage and Hour Law, N.J.S.A.

34:11-56a et seq. (“NJWHL”), and the New Jersey State Prevailing Wage Act., N.J.S.A. 34:11-

56.25 et seq. (“NJPWA”).

                               JURISDICTION AND VENUE

         5.   This Court has subject matter jurisdiction over Plaintiff’s FLSA claims pursuant to

28 U.S.C. § 1331 and by 29 U.S.C. § 216(b).




                                                2
 Case 3:19-cv-00513-BRM-TJB Document 1 Filed 01/15/19 Page 3 of 15 PageID: 3



        6.     This Court has subject matter jurisdiction over Plaintiff’s NJWHL and NJPWA

claims pursuant to 28 U.S.C. §§ 1332 and 1367.

        7.     Venue is proper in the District of New Jersey pursuant to 28 U.S.C. § 1391(b)(2)

because a substantial part of the events or omissions giving rise to the claims occurred in this

district.

        8.     At all times material hereto, Plaintiff performed non-exempt roofing and

construction duties for the Defendants in New Jersey, New York, Connecticut, and in several other

states in the country, including, but not limited to, Pennsylvania, Maryland, and Georgia and based

from Defendants’ headquarters in Sayreville, Middlesex County, NJ. Defendants are therefore

within the jurisdiction and venue of this Court.

        9.     At all times pertinent to this Complaint, Guiliano is an enterprise which is engaged

in interstate commerce or in the production of interstate goods for commerce as defined by the

Act, 29 U.S.C. §§ 203(r) and 203(s). Defendants routinely purchase materials and products from

out of state, these which are delivered through the channels of interstate commerce. Defendants

routinely perform roofing work throughout the eastern United States and thus use the channels of

interstate commerce to perform their jobs. Defendants further routinely accept credit card

payments, which involves interstate business and financing transactions. Alternatively, Plaintiff

and those similarly situated employees worked in interstate commerce, i.e., using the tools and

products which have moved through interstate channels so as to produce an end product for

Defendants’ consumers. Further, Plaintiff and those similarly situated employees worked in

interstate commerce, performing their job duties in various states throughout the eastern United

States. Thus, Defendants and Plaintiff and those similarly situated employees fall within the

protections of the Act.




                                                   3
Case 3:19-cv-00513-BRM-TJB Document 1 Filed 01/15/19 Page 4 of 15 PageID: 4



       10.            This action is properly maintainable as a class action pursuant to Rule 23 of the

Federal Rules of Civil Procedure and the New Jersey Rules of Court § 4:32, N.J. Stat. § 34:11-

56.A25, and N.J. Stat. § 34:11-56.40 (“Any workman shall be entitled to maintain [an action for

underpayment of prevailing wages] for and on behalf of himself or other workmen similarly

situated, and such workman and workmen may designate an agent or representative to maintain

such action for and on behalf of all workmen similarly situated.”)

       11.       This action is brought on behalf of the Plaintiffs and a putative class consisting

of each and every other person who performed work in trades including but not limited to roofers,

demolition laborers, and other related construction trades, as well as snow removal laborers, for

the Guiliano Defendants and/or other entities controlled by the Guiliano Defendants on the sites

of the Public Works Projects and the Private Projects.

       12.     The putative class is so numerous that joinder of all members is impracticable.

The size of the putative class is believed to be in excess of 50 similarly situated individuals. In

addition, the names of all potential members of the putative class are not known.

       13.     The questions of law and fact common to the putative class predominate over

any questions affecting only individual members.

       14.     The claims of the Plaintiffs are typical of the claims of the putative class.

       15.     The Plaintiffs and their counsel will fairly and adequately protect the interests of

the putative class.

       16.     A class action is superior to other available methods for the fair and efficient

adjudication of this controversy.

       17.     Under New Jersey law, this action is properly maintainable as a class action




                                                    4
Case 3:19-cv-00513-BRM-TJB Document 1 Filed 01/15/19 Page 5 of 15 PageID: 5



pursuant to the New Jersey Prevailing Wage Act (N.J. Stat. § 34:11-56.40), the New Jersey wage

and hour law (N.J. Stat. § 34:11-56.A25), and the New Jersey Rules of Court § 4:32.

       18.    Upon information and belief, pursuant to N.J. Stat. §§ 34:11-56.27; 34:11-56.28,

each of the Public Works Contracts for work to be performed in New Jersey contained a provision

specifying the prevailing wage rate to be paid to all workmen on the Public Works Projects and

mandating the payment of same to Plaintiffs and other members of the putative class.

       19.     The “prevailing rate of wage” and “supplemental benefit” is the rate of wage and

benefit paid in the locality by virtue of collective bargaining agreements between bona fide labor

organizations and employers of the private sector. See N.J. Stat. §§ 34:11-56.27; 34:11-56.28.

       20.     Upon information and belief, beginning in or about 2013, the Guiliano Defendants

entered into a number of Public Works Contracts to perform, inter alia, roofing, demolition, and

other related construction work with the Government Entities, or prime contractors, at the sites of

the Public Works Projects.

       21.     Upon information and belief, a schedule of prevailing rates of wages and

supplemental benefits (“Prevailing Wage Schedule”) to be paid was annexed to and was made a

part of each contract.

       22.     This promise to pay and ensure payment of the prevailing wage and

supplemental benefit rates in the contracts between the Guiliano Defendants and the Government

Entities and/or the prime contractors of record was made for the benefit of all workers furnishing

labor on the sites of the Public Works Projects and, as such, the workers furnishing labor on the

sites of the Public Works Projects are the beneficiaries of that promise.

       23.     At all times relevant to this action, the Guiliano Defendants were officers,




                                                 5
Case 3:19-cv-00513-BRM-TJB Document 1 Filed 01/15/19 Page 6 of 15 PageID: 6



and/or shareholders of Guiliano. Plaintiffs and other members of the putative class performed labor

at the Public Works Projects and Private Projects, for the benefit of and at the direction of the

Guiliano Defendants.

                                            PARTIES

        24.     Plaintiff Vargas is an adult individual who is a resident of North Bergen, Hudson

County, New Jersey.

        25.     Plaintiff Vargas was employed by Defendants full time as a crew foreman and

worked performing roofing, demolition, other construction related duties, and snow removal, from

in or about 2008, through in or about September, 2018.

        26.     Upon information and belief, the Guiliano Defendants own and/or maintain a

roofing, demolition, and snow removal business which operates throughout the State of New

Jersey, as well as neighboring states and states throughout the Eastern United States.

        27.     Upon information and belief, the Defendants’ corporate headquarters are located

in Sayreville, Middlesex County, New Jersey.

        28.     Upon information and belief, at all times relevant to this Complaint, all Defendants

employ individuals to perform labor services on behalf of the Defendants. Upon information and

belief, at all times relevant to this Complaint, the corporate Defendant’s annual gross volume of

sales made or business done was not less than $500,000.00.

        29.     At all times relevant to this Complaint, Guiliano was and is an employer engaged

in interstate commerce under the Fair Labor Standards Act, 29 U.S.C. § 201 et seq.

        30.     Upon information and belief, Individual Defendant Christopher Guiliano is a New

Jersey state resident.




                                                 6
Case 3:19-cv-00513-BRM-TJB Document 1 Filed 01/15/19 Page 7 of 15 PageID: 7



        31.       Upon information and belief, at all times relevant to this Complaint, individual

Defendant Christopher Guiliano has been an owner, partner, officer and/or manager of the

Defendant Guiliano.

        32.       Upon information and belief, at all times relevant to this Complaint, individual

Defendant Christopher Guiliano has had power over personnel decisions at the Defendant

Guiliano’s business.

        33.       Defendant Christopher Guiliano was present at the Guiliano headquarters every

day, and managed the day to day operations, controlled the employees, pay practices and had the

power to change same, as well as the power to hire and fire employees, set their wages, and

otherwise control the terms of their employment.

        34.       Upon information and belief, Individual Defendant Robert Fister is a New Jersey

state resident.

        35.       Upon information and belief, at all times relevant to this Complaint, individual

Defendant Robert Fister has been an owner, partner, officer and/or manager of the Defendant

Guiliano.

        36.       Upon information and belief, at all times relevant to this Complaint, individual

Defendant Robert Fister has had power over personnel decisions at the Defendant Guiliano’s

business.

        37.       Defendant Robert Fister was present at Guiliano every day, and managed the day

to day operations, controlled the employees, pay practices and had the power to change same, as

well as the power to hire and fire employees, set their wages, and otherwise control the terms of

their employment.




                                                    7
Case 3:19-cv-00513-BRM-TJB Document 1 Filed 01/15/19 Page 8 of 15 PageID: 8



                                             FACTS

       38.    Under New Jersey law, this action is properly maintainable as a class action

pursuant to the New Jersey Prevailing Wage Act (N.J. Stat. § 34:11-56.40), the New Jersey wage

and hour law (N.J. Stat. § 34:11-56.A25), and the New Jersey Rules of Court § 4:32.

       39.    Upon information and belief, pursuant to N.J. Stat. §§ 34:11-56.27; 34:11-56.28,

each of the Public Works Contracts for work to be performed in New Jersey contained a provision

specifying the prevailing wage rate to be paid to all workmen on the Public Works Projects and

mandating the payment of same to Plaintiffs and other members of the putative class.

       40.    The “prevailing rate of wage” and “supplemental benefit” is the rate of wage and

benefit paid in the locality by virtue of collective bargaining agreements between bona fide labor

organizations and employers of the private sector. See N.J. Stat. §§ 34:11-56.27; 34:11-56.28.

       41. Upon information and belief, pursuant to N.J. Stat. §§ 34:11-56.27; 34:11-56.28, the

prevailing wage rate must be paid to all workmen on Public Works Projects, such as those worked

on by the Plaintiffs and other members of the putative class.

       42. At all times pertinent to this complaint, Defendants failed to comply with Title 29

U.S.C. §§ 201-209, as well as applicable provisions of the NJWHL, in that Plaintiff and those

similarly situated employees performed services and labor for Defendants for which Defendants

made no provision to pay Plaintiff and other similarly situated employees compensation to which

they were lawfully entitled for all of the hours worked in excess of forty (40) within a work week.

       43.    Upon information and belief, beginning in or about 2013, the Guiliano Defendants

entered into a number of Public Works Contracts to perform, inter alia, demolition work, roofing

work, and other related construction work with the Government Entities, or prime contractors, at

the sites of the Public Works Projects.




                                                8
Case 3:19-cv-00513-BRM-TJB Document 1 Filed 01/15/19 Page 9 of 15 PageID: 9



       44.     Upon information and belief, a schedule of prevailing rates of wages and

supplemental benefits (“Prevailing Wage Schedule”) to be paid was annexed to and was made a

part of each contract.

       45.     This promise to pay and ensure payment of the prevailing wage and

supplemental benefit rates in the contracts between Guiliano and the individual Defendants, and

the Government Entities and/or the prime contractors of record was made for the benefit of all

workers furnishing labor on the sites of the Public Works Projects and, as such, the workers

furnishing labor on the sites of the Public Works Projects are the beneficiaries of that promise.

       46.     Upon information and belief, beginning in or about 2013, the Guiliano Defendants

entered into a number of contracts to perform work on the Private Projects where payment of time

and one-half an employee’s regular hourly rate of pay was required for all hours worked in excess

of 40 hours in a consecutive seven day workweek.

       47.     At all times relevant to this action, Defendant Christopher Guiliano was an officer,

president, owner and/or shareholder of Defendant Guiliano. Plaintiff and other members of the

putative class performed labor at the Public Works Projects and Private Projects, for the benefit of

and at the direction of Defendant Christopher Guiliano.

       48.     At all times relevant to this action, Defendant Robert Fister was an officer,

president, owner and/or shareholder of Defendant. Plaintiff and other members of the putative

class performed labor at the Public Works Projects and Private Projects, for the benefit of and at

the direction of Defendant Robert Fister.

       49.     Based upon the information preliminarily available, and subject to discovery in this

cause, the Defendants did not properly compensate Plaintiff, and those similarly situated

employees based on the contracted prevailing wage and supplemental benefit rates.




                                                 9
Case 3:19-cv-00513-BRM-TJB Document 1 Filed 01/15/19 Page 10 of 15 PageID: 10



       50.        Based upon the information preliminarily available, and subject to discovery in this

cause, the Defendants did not properly compensate Plaintiff and those similarly situated employees

for all overtime hours worked in a work week.

       51.        Plaintiff Vargas was paid varying amounts each week by Defendants, at an hourly

rate of $26.00.

       52.        Plaintiff Vargas was typically paid with a payroll check by Defendants for his first

forty (40) hours worked in a work week.

       53.        Plaintiff Vargas generally received cash payments from Defendants for his

overtime hours worked at his regular rate of $26.00 and Plaintiff Vargas generally did not receive

payment at time and one-half his regular rate of pay from Defendants for his work performed in

excess of 40 hours per workweek.

       54.        Plaintiff Vargas routinely worked roofing and demolition jobs from the beginning

of March through the end of December each year. During the winter months, Plaintiff Vargas also

performed snow removal work for Defendants.

       55.        Plaintiff Vargas routinely worked roofing and demolition jobs six (6) to seven (7)

days per week.

       56.        Plaintiff Vargas routinely worked roofing and demolition construction jobs during

the overnight hours, or from 4 p.m. to 12 p.m., however, this time varied.

       57.        Plaintiff Vargas’s daily hours normally ranged from eight and a half (8 1/2) hours

per day to as much as twenty-one (21) hours per day, depending upon the job and its location.

       58.        Plaintiff Vargas was generally not paid for the extraordinarily lengthy travel time

he spent going to and returning from Defendants’ jobs, which were routinely located anywhere

from one (1) hour to eight (8) plus hours from Defendants’ corporate location in Sayreville, NJ.




                                                   10
Case 3:19-cv-00513-BRM-TJB Document 1 Filed 01/15/19 Page 11 of 15 PageID: 11



          59.   Nor was Plaintiff Vargas generally paid for his extraordinarily lengthy travel time

to and from jobsites when, after arriving at a job, the job was cancelled, which occurred at times.

          60.   Nor was Plaintiff Vargas generally paid at one and one half times his regular rate

of pay when he performed snow removal jobs and worked more than forty (40) hours in a

workweek.

          61.   During the winter months, Plaintiff Vargas routinely worked more than forty (40)

hours per week performing snow removal and other labor jobs for which he was not paid time and

a half.

          62.   Upon information and belief, employees similarly situated to Plaintiff were also

hourly employees and were also deprived of overtime pay for those hours worked in excess of

forty (40) in a workweek as described above in paragraphs 55 through 61.

          63.   Defendants have engaged in a widespread pattern, policy, and practice of violating

the FLSA, NJWHL, and NJPWA as described in this Complaint.

          64.   At all times material hereto, Plaintiff and all similarly situated employees were

performing their duties for the benefit of and on behalf of Defendants.

          65.   The records, if any, concerning the number of hours worked by Plaintiff and all

other similarly situated employees as Plaintiff, are in the possession and custody of Defendants.

          66.   The records, if any, concerning the compensation actually paid to Plaintiff and all

other similarly situated employees, are in the possession and custody of Defendants.

          67.   Plaintiff has retained the law office of Jaffe Glenn Law Group, P.A. to represent

him individually and has incurred attorneys’ fees and costs in bringing this action. Pursuant to 29

U.S.C. § 216(b), Plaintiff is entitled to recovery of reasonable attorneys’ fees and costs.




                                                 11
Case 3:19-cv-00513-BRM-TJB Document 1 Filed 01/15/19 Page 12 of 15 PageID: 12



                                      COUNT I
                         RECOVERY OF OVERTIME COMPENSATION
                                PURSUANT TO THE FLSA

       68.     Plaintiff re-alleges, and incorporates here by reference, all allegations contained in

Paragraphs 1 through 67 above.

       69.     Plaintiff is entitled to be paid additional compensation for each of his overtime

hours worked per work period.

       70.         All similarly situated employees of the Defendants are similarly owed their

overtime rate for each and every overtime hour they worked and were not properly paid.

       71.     Defendants knowingly and willfully failed to pay Plaintiff and the other similarly

situated to them at one and one-half times their regular rate of pay for all of their overtime worked

in a work week.

       72.     By reason of the said intentional, willful, and unlawful acts of Defendants, Plaintiff

and those similarly situated employees have suffered damages plus incurring costs and reasonable

attorneys’ fees.

       73.         As a result of Defendants’ willful violations of the Act, Plaintiff and those similarly

situated employees are entitled to liquidated damages.


                                      COUNT II
                         RECOVERY OF OVERTIME COMPENSATION
                               PURSUANT TO THE NJWHL

       74.     Plaintiff re-alleges and incorporates here by reference, all allegations contained in

Paragraphs 1 through 73 above.

       75.     Defendants’ aforementioned conduct is in violation of New Jersey Statutes §§

34:11-56a4 et seq., the Fredco Defendants willfully failed to pay Plaintiffs and the other members

of the putative class their statutorily required overtime compensation for the time they worked in



                                                    12
Case 3:19-cv-00513-BRM-TJB Document 1 Filed 01/15/19 Page 13 of 15 PageID: 13



excess of forty hours a week for the Defendant Contractors on the New Jersey Public Works

Projects and on the Private Projects.

       76.     As a direct and proximate cause of Defendants’ actions, Plaintiff and those similarly

situated employees suffered damages, including but not limited to past lost earnings.


                                COUNT III
                RECOVERY OF PREVAILING WAGE COMPENSATION
                         PURSUANT TO THE NJPWA

       77.     The Plaintiffs repeat and reallege the allegations set forth in paragraphs 1 through

76 hereof.

       78.     New Jersey Statute 34:11-56.40 provides that “if any workman is paid less than the

prevailing wage to which such workman is entitled under the provisions of this act such workman

may recover in a civil action the full amount of such prevailing wage less any amount actually paid

to him or her by the employer, together with costs and such reasonable attorney’s fees.”

       79.     Defendants willfully paid Plaintiffs and the other members of the putative class less

than the prevailing rates of wages and supplemental benefits to which Plaintiffs and the other

members of the putative class were entitled for the labor which they furnished to Defendants on

the sites of the Public Works.

                                COUNT IV
                 RECOVERY OF MONIES RECEIVED BY DEFENDANT
                        PURSUANT TO N.J.S.T. 2A:44-148

       80.     The Plaintiffs repeat and reallege the allegations set forth in paragraphs 1 through

79 hereof.

       81.     New Jersey Law imposes a trust on all monies “paid by the state of New Jersey or

by any agency, commission or department thereof, or by any county, municipality or school district

in the state, to any person pursuant to the provisions of any contract for any public improvement



                                                13
Case 3:19-cv-00513-BRM-TJB Document 1 Filed 01/15/19 Page 14 of 15 PageID: 14



made between any such person and the state of New Jersey or by any agency, commission or

department thereof, or by any county, municipality or school district in the state.”

          82.     This trust is created in the hands of the person receiving such monies “pursuant to

the provisions of any contract for any public improvement made between any such person and the

state of New Jersey or by any agency, commission or department thereof, or by any county,

municipality or school district in the state,” as contractor, for the benefit of the workmen who

provided labor on the Projects, “until all claims for labor, materials and other charges incurred in

connection with the performance of such [ government contracts] shall have been fully paid.”

          83.     Upon information and belief, the Defendants received monies for work and services

provided pursuant to the government or utility company contracts.

          84.     As previously alleged, the Defendants have failed to pay Plaintiffs the prevailing

rate of wages for work already performed on the Public Works Projects.

                                    COUNT V
                          RECOVERY AGAINST DEFENDANT
                PURSUANT TO DEFENDANT’S BREACH OF FIDUICARY DUTY


          85.     Plaintiffs repeat and reallege the allegations set forth in paragraphs 1 through 84

hereof.

          86.     New Jersey law imposes a trust on all monies paid to contractors for the benefit of

workers and materialmen who provide labor and materials on construction projects.

          87.     Consequently, the Defendants, individually and jointly, have a fiduciary

responsibility to Plaintiffs to ensure the payment of prevailing wages to the Plaintiff and workers

who comprise the proposed class.

          88.     On information and belief, the Defendants have diverted the monies received from

the State of New Jersey, the public utility, or other government entity and allocated such funds for



                                                  14
Case 3:19-cv-00513-BRM-TJB Document 1 Filed 01/15/19 Page 15 of 15 PageID: 15



improper purposes or purposes other than the payment of wages due the Plaintiff and proposed

class.

         89.    By reason of these willful violations, the Defendants are individually and jointly

liable to plaintiffs and the other members of the putative class for an amount to be determined at

trial, plus costs, fees and interest.

                                              JURY TRIAL

         90.    Plaintiff and similarly situated employees demand a jury trial.



         WHEREFORE, Plaintiff RICHARD VARGAS and those similarly situated to him, who

have or will become part of this collective action, demand judgment, against Defendants

GUILIANO ENVIRONMENTAL, LLC, and all other affiliated Entities and/or Joint Employers,

CHRISTOPHER GUILIANO, individually, and ROBERT FISTER, individually, individually, for

the payment of compensation for all wages due them for the time worked by them for which they

have not been properly compensated, liquidated damages, reasonable attorneys’ fees and costs of

suit, and for all other appropriate relief.

Dated: January 14, 2019                         Respectfully submitted,

                                                 s/ Andrew I. Glenn
                                                Andrew I. Glenn, Esquire
                                                E-mail: Aglenn@JaffeGlenn.com
                                                New Jersey Bar No.: 026491992
                                                Jodi J. Jaffe, Esquire
                                                E-mail: Jjaffe@JaffeGlenn.com
                                                New Jersey Bar No.: 022351993
                                                JAFFE GLENN LAW GROUP, P.A.
                                                301 N. Harrison Street, Suite 9F, #306
                                                Princeton, New Jersey 08540
                                                Telephone: (201) 687-9977
                                                Facsimile: (201) 595-0308
                                                Attorneys for Plaintiff




                                                  15
